 523310 NLRB No. 78TWIN CITY SIGN SERVICE1301 NLRB No. 106 (not printed in bound volumes).2James Shoemaker's answer does not purport to answer for Markor Tim Shoemaker. James Shoemaker's answer is signed by James
Shoemaker and does not respond to par. 1(i) of the compliance spec-
ification which alleges that Mark and Tim Shoemaker are individ-
ually liable to remedy the unfair labor practices of Respondent Twin
City Sign Service and Respondent Sign Services. Under these cir-cumstances, we find that the answer of James Shoemaker does not
constitute an answer on behalf of Mark and Tim Shoemaker.Twin City Sign Service and its alter ego Sign Serv-ices and James Shoemaker, Mark Shoemaker
and Tim Shoemaker, Individuals and Sign &Pictorial Painters Local Union No. 820 affili-
ated with International Brotherhood of Paint-
ers and Allied Trades. Case 17±CA±14920February 24, 1993SUPPLEMENTAL DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 19, 1991, the National Labor RelationsBoard issued a Decision and Order,1inter alia, order-ing Twin City Sign Service and its alter ego Sign
Services to make whole certain of its unit employees
for loss of earnings and other benefits resulting from
its failure to adhere to the terms of its collective-bar-
gaining agreement with the Union by failing to pay the
contractual wage rates and by failing to make pay-
ments into the Union's health and welfare fund and re-
tirement fund in violation of the National Labor Rela-
tions Act. On November 25, 1991, the United States
Court of Appeals for the Eighth Circuit enforced the
Board's Order.A controversy having arisen over the enterprises andindividuals liable to remedy the Board's Order and
over the amount of backpay due, on October 26, 1992,
the Regional Director for Region 17 issued a compli-
ance specification and notice of hearing alleging the li-ability of James Shoemaker, Mark Shoemaker, and
Tim Shoemaker, individually, as well as the liability of
the original Respondent, Twin City Sign Service and
its alter ego Sign Services, for the amount due under
the Board's Order, and notifying these Respondents
that they should file a timely answer complying with
the Board's Rules and Regulations. Although properly
served with a copy of the compliance specification, the
Respondents James Shoemaker, Mark Shoemaker and
Tim Shoemaker failed to file an answer.By letter dated November 30, 1992, the Region ad-vised the Respondents James Shoemaker, Mark Shoe-
maker and Tim Shoemaker that no answer to the com-
pliance specification had been received and that unless
an appropriate answer was filed by December 7, 1992,
summary judgment would be sought. The Respondent
James Shoemaker filed an answer. However, Respond-
ents Mark Shoemaker and Tim Shoemaker filed no an-
swer.2On January 4, 1993, the General Counsel filed withthe Board a Motion to Transfer Proceeding to Board
and for Summary Judgment against Mark Shoemaker
and Tim Shoemaker, with exhibits attached. On Janu-
ary 7, 1993, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the motion should not be granted. The Respond-
ents Mark Shoemaker and Tim Shoemaker again filed
no response. The allegations in the motion and in the
compliance specification are therefore undisputed as to
Mark Shoemaker and Tim Shoemaker.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondents Mark
Shoemaker and Tim Shoemaker, despite having been
advised of the filing requirements, has failed to file an
answer to the compliance specification. In the absence
of good cause for the Respondents Mark Shoemaker
and Tim Shoemaker's failure to file an answer, we
deem the allegations in the compliance specification to
be admitted as true as to them, and grant the General
Counsel's Motion for Summary Judgment as to Re-
spondents Mark Shoemaker and Tim Shoemaker.FINDINGSOF
FACTRespondents Mark Shoemaker and TimShoemaker's LiabilityAt all material times, the Respondent Sign Serviceswas a partnership consisting of Mark Shoemaker and
Tim Shoemaker or a sole proprietorship operated by
Mark Shoemaker. At all material times, Respondent
Sign Services was engaged in the manufacture, fabrica-
tion, installation and servicing of signs and related
items from a house located at 9009 West 81st Street,
Overland Park, Kansas. Since Respondent Sign Serv-
ices was at all material times a partnership/sole propri- 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Although the answer of James Shoemaker denied liability, it doesnot contest the amounts set forth in the compliance specification.
Accordingly, it is not necessary to refer that matter for hearing. Cf.
Transportation by La Mar, 281 NLRB 508, 510 (1986).etorship, Respondents Mark Shoemaker and Tim Shoe-maker are individually liable to remedy the unfair
labor practices of Respondent Sign Services and its
alter ego Respondent Twin City Sign Service.CONCLUSIONOF
LAWRespondents Mark Shoemaker and Tim Shoemakerare individually liable to remedy the unfair labor prac-
tices of Respondent Sign Services and its alter ego Re-
spondent Twin City Sign Service. Accordingly, we
conclude that the net backpay due the discriminatees is
as stated in the compliance specification and we will
order payment by the Respondents Mark Shoemaker
and Tim Shoemaker as set forth in the compliance
specification.3ORDERThe National Labor Relations Board orders that theRespondents Mark Shoemaker and Tim Shoemaker,
their agents, successors, and assigns, shall make whole
the Fund and the individuals named below, by paying
them the amounts following their names, with interest
to be computed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987), minustax withholdings required by Federal and state laws:Sign and Pictorial Painters LocalUnion No. 820 Open End
Health and Welfare Fund$553.07
James Farrow28.65
James Campbell6.60

Tim Shoemaker85.50

Mark Shoemaker82.50

Eric Schupp42.60
ITISFURTHERORDERED
that this matter is remandedto the Regional Director for Region 17 for further pro-
ceedings regarding the liability of James Shoemaker.